DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/06/2022 has been entered.  Claims 1-10 are pending, claims 8 and 9 have been withdrawn from consideration, and claims 1-7 and 10 are currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement filed 10/04/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuscher et al. (U.S. 2018/0055341).
With respect to claim 1, Tuscher et al. teaches an optical system for a side-viewing endoscope with a central beam path that has a distal lateral viewing angle θ relative to a longitudinal axis of an endoscope shaft of the endoscope, the optical system comprising:
a distal optical assembly (FIG. 1) having a prism group (4) configured to deflect incident light from a field of view defined around the lateral viewing angle in a direction of the longitudinal axis of the endoscope shaft by means of reflection at a first reflective surface (6) and at a second reflective surface (7);
wherein the prism group comprises two or more prisms (20, 25), mutually adjacent boundary surfaces of the two or more prisms are arranged in pairs parallel to each other (FIG. 1) and are separated by a gap in each case (gap filled by adhesive 24), wherein a total reflection of incident light from outside a field of view takes place at a boundary surface between a prism of the two or more prisms and a corresponding gap (para [0049]), wherein the prism group has a cylindrical envelope with a diameter D (cylindrical envelope is not defined and therefore D can be arbitrarily assigned), and an input-side first prism of the prism group is configured to have a wedge-shape with a wedge angle β and an optical path length a of the central beam path (FIG. 1);
an entry surface of the first prism has a length L, defined as a length of a line of intersection of the entry surface with a plane that is spanned by the central beam path (FIG. 1); and
the first prism meets the conditions:
                
                    a
                    <
                    
                        
                            cos
                        
                        ⁡
                        
                            θ
                        
                    
                    ∙
                    
                        
                            tan
                        
                        ⁡
                        
                            β
                        
                    
                    ∙
                    
                        
                            D
                        
                        /
                        
                            2
                             
                        
                    
                     
                    a
                    n
                    d
                     
                    L
                    <
                    
                        
                            D
                        
                        /
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    
                
            
With respect to claim 2, Tuscher et al. teaches the prism group comprises the first prism, a second prism and a third prism, wherein the second prism is configured to have a wedge-shape, wherein a wedge angle of the second prism borders a side of the first prism opposite the wedge angle of the first prism, and the wedge angle of the first prism borders a side of the second prism opposite the wedge angle of the second prism so that the gaps between the first, second and third prisms are angled relative to the central beam path in different directions (FIG. 1).
With respect to claim 4, Tuscher et al. teaches the gap is filled with a medium that has a lesser optical density than a glass used for the two or more prisms (para [0056]).
With respect to claim 6, Tuscher et al. teaches the two or more prisms comprise at least the first prism and a second prism, at least one of the first prism and the second prism having one or more of a lower cut and an upper cut (FIG. 1).
With respect to claim 10, Tuscher et al. teaches a side-viewing endoscope comprising an optical system according to claim 1 (claim 19 for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuscher et al. (U.S. 2018/0055341).
Tuscher et al. teaches an optical system as set forth above.  However, Tuscher et al. does not explicitly teach the wedge angle of the second prism is 2β.
With respect to claim 3, the currently pending application teaches the 2β wedge angle of the second prism is necessary in order to prevent ghost images and flares (para [0019] of the currently pending specification).  Tuscher et al. teaches a partial reflective coating of the second reflection surface according to the invention can be considered that of being able to effectively prevent stray light and ghost images as may arise, in particular, in the case of only using a total internal reflection for the beam deflection (para [0019]).  Tuscher et al. further teaches the angle conditions in the imaging beam path 9 are selected in such a way that an adjacent region 11 of the second reflection surface 7, in which total internal reflections may likewise take place, is formed outside of the transmission region 5 and hence within the reflectively coated region of the second reflection surface 7…because the partial reflective coating can prevent extraneous light that is incident through the light entrance or through an object-side optical unit from directly entering into an image-side optical unit (para [0051]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the wedge angles of the of Tuscher et al. prisms so that the wedge angle of the second prism is 2β because Tuscher et al. teaches there was a recognized need to prevent ghost images, and there are a finite number of wedge angle combinations between the first prism and the second prism while still maintaining the footprint of the Tuscher et al. device.  Because Tuscher et al. does not require specific angles are necessary but rather is directed to “angle conditions” that provide the desired result, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuscher et al. (U.S. 2018/0055341) in view of Kasai (U.S. 7,280,283).
Tuscher et al. teaches an optical system as set forth above.  However, Tuscher et al. does not teach  the medium is selected from a group consisting of a vacuum, an inert atmosphere or air.  Tuscher et al. further does not teach the lower cuts or upper cuts are formed stacked in height.
With respect to claim 5, Kasai teaches an analogous optical system wherein a gap between two prisms is filled with a medium that has a lesser optical density than a glass used for the two or more prisms, wherein the medium is selected from a group consisting of a vacuum, an inert atmosphere or air (11:65-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Tuscher et al. to utlize an air gap as taught by Kasai because such a modification is a simple substitution of one known element for another, and the results would have been predictable.
With respect to claim 7, Kasai teaches an analogous optical system wherein the two or more prisms comprise at least the first prism and a second prism, at least one of the first prism and the second prism having one or more of a lower cut and an upper cut,  wherein the lower cuts or upper cuts are formed stacked in height (FIG. 10, 12 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the prisms of Tuscher et al. to utilize the prism configuration as taught by Kasai in order to minimize the movement of the center of an image on the image plane with respect to decentration of the front unit and the rear unit (13:7-20 of Kasai).

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
Applicant argues on page 4 that each of the citation numbers 4-6 in the “Foreign Patent Documents” section are provided with an English language abstract as a concise explanation of relevance to satisfy the requirements of 37 CFR 1.98(a)(3)(i).  This is not persuasive.  It is noted that all of citation numbers 4-6 in the “Foreign Patent Documents” section, and indeed all of the cited references in the IDS filed 10/04/2021, are directed to air filters and/or foam materials.  The instant application is directed to an optical system for an endoscope.  The English language abstracts provided are not sufficient to indicate the relevance of the IDS references to the instant application.  It appears that the IDS filed 10/04/2021 was in error as it does not pertain in any way to the subject matter of the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., D is a parameter of the prism group itself, not of the endoscope) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in the cross section, the first prism is not a fully circular wedge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., D has to fit into the available space inside the endoscope) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that clearly the relation                     
                        L
                        <
                        
                            
                                D
                            
                            /
                            
                                
                                    
                                        cos
                                    
                                    ⁡
                                    
                                        θ
                                    
                                
                            
                        
                    
                 is not met in the optical system in Tuscher, Examiner respectfully disagrees.  As set forth above and in the previous Office Action, “cylindrical envelope” is not defined in the claims or the specification.  Therefore the “cylindrical envelope” can be arbitrarily assigned such that the value of D fulfils the limitation above.
On page 8 Applicant argues that in Tuscher, the second reflection surface 7 is completely reflectively coated outside of a transmission region, however according to present claim 1 the prism group is configured such that a total reflection of incident light from outside a field of view takes place at a boundary surface between a prism of the two or more prisms and a corresponding gap.  This is not persuasive at least because Applicant has provided no evidence or objective reasoning as to how the second reflection surface 7 of Tuscher fails to meet the claim language beside merely asserting it does not.  The second reflection surface 7 is on the surface of lower prism 25, which is then cemented to middle prism 20 (para [0055]).  Second reflection surface 7 is completely reflectively coated outside of the transmission region 5 in order thus to mask extraneous rays 26 (para [0049]).  Within the transmission region 5, the second reflection surface 7 has a not reflectively coated embodiment and therefore presents no irradiation obstacle for the light rays that are incident from the object-side optical unit 13 (para [0050]).  Therefore, Tuscher explicitly teaches second reflection surface 7 is located on a surface of prism 25 at a boundary between the prism and the gap and functions to totally reflect incident light from outside a field of view.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795